Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 27 August 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            sir
                            Chatham 27th Augst 1781
                        
                        By Intelligence which I have received since my Arrival at this Place, I find that the Enemy have been
                            throwing Troops upon Staten Island—This Circumstance, & a Desire to bring up the Rear of the two armies, will
                            induce me to halt the Amercan Troops one Day at Springfield—as I pray your Excellency to do those of the French at
                            Whippany.
                        This Halt will occasion no Delay, as I could not, before this Period, take measures to assemble the Vessells
                            of Delaware, at Trenton, without anouncing the Object we have in View—but an Express being now gone for that Purpose, I
                            shall expect to have at least a Part of the Vessels at that Place by Friday next—when the Embarkation may comence.
                        I shall sett out the Day after Tomorrow for Philadelphia, & shall be glad to know your Excellency’s
                            Determination respecting your Journey thither—if it shall be to preceed your Army, we will appoint a Rendezvous. With the
                            greatest Respect and personal Attatchment—I have the Honor to be Your Excellency’s Most Obedient & most humble
                            Servant
                        
                            Go: Washington
                        
                    